DETAILED ACTION
Claims 1-15 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/8/2020, 7/30/2021, and 5/10/2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, there is a lack of antecedent basis for the phrase “the first standby driver voltage”. For the purpose of examination, it has been assumed that claim 7 depends on claim 4.

Regarding claim 8, it is unclear what is included or excluded by the phrases “substantially same diameter” and “substantially same length”. This is unclear because the Examiner can find no description in the Applicants specification that would allow for one of ordinary skill in the art to ascertain what is included or excluded by the phrase. For the purpose of examination, the phrases have been read as “same diameter” and “same length”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milovan (GB Pat. No. 2,376,080 A, hereinafter Milovan).

Regarding claim 1, Milovan teaches a method for at least one of proving or calibrating a first flow meter (see Fig. 2, first flow meter 40) integrated into a common platform with a second flow meter (see Fig. 2, common platform including second flow meter 2), with the first flow meter comprising a first driver (see page 8, line 16 through page 9, line 4; see also Fig. 2, first flow meter 40 is a Coriolis flow meter and thus has a driver not shown), a first flow tube (see Fig. 2, flow tube of first flow meter 40 shown), and a first meter electronics (see Fig. 2, first meter electronics 47), and the second flow meter comprising a second driver (see page 8, line 16 through page 9, line 4, second flow meter 2 has driver not shown), a second flow tube  (see Fig. 2, second flow tube of second flow meter 2 shown), and a second meter electronics (see Fig. 2, second flow meter electronics 26), the method comprising: configuring the first flow meter to vibrate the first flow tube with a first driver voltage at a first default driver voltage amplitude using the first meter electronics (see page 11, line 1 through page 12, line 10, first flow meter 40 under calibration is operating in default settings matching the settings of the second flow meter 2, wherein the Examiner considers that the default settings of the first flow meter include a default driver voltage amplitude controlled by the electronics 47); and configuring the second flow meter to vibrate the second flow tube with a second driver voltage at a second standby driver voltage amplitude using the second meter electronics (see page 11, line 1 through page 12, line 10, second flow meter 2 operating in standby settings matching the measurement range of the first flow meter 40, wherein the Examiner considers that the standby settings of the second flow meter include a second driver voltage amplitude controlled by the electronics 26 only during a calibration period).

Regarding claim 2, Milovan above teaches all of the limitations of claim 1.
Furthermore, Milovan teaches proving the first flow meter (see page 11, line 1 through page 12, line 10, discussion of proving first flow meter 40).

Regarding claim 8, Milovan above teaches all of the limitations of claim 1.
Furthermore, Milovan teaches that the first flow tube and the second flow tube comprise a same diameter and a same length (see Fig. 2, first flow meter 40 and second flow meter 2 are the same type of flowmeter and thus have the same flow tubes).

Regarding claim 10, Milovan above teaches all of the limitations of claim 1.
Furthermore, Milovan teaches proving the first flow meter further comprises providing a flow of proving fluid to the first flow meter, the flow of proving fluid having a separately verified volume (see page 11, line 1 through page 12, line 10, fluid is passed through the first flow meter 40 and verified by the second flow meter 2 as described, wherein the flow meter determines the volume over time passed through the meter).

Regarding claim 11, Milovan above teaches all of the limitations of claim 1.
Furthermore, Milovan teaches that configuring the second flow meter to vibrate the second flow tube with a second driver voltage at a second standby driver voltage amplitude further comprises commanding a transmitter to configure the second flow meter electronics (see page 11, line 1 through page 12, line 10, second flow meter 2 is controlled and configured via the transmitter 26).

Regarding claim 12, Milovan above teaches all of the limitations of claim 1.
Furthermore, Milovan teaches that configuring the first flow meter electronics to vibrate the first flow tube with the first driver voltage at the first default driver voltage amplitude further comprises commanding a transmitter to configure the first flow meter electronics coupled to the first flow meter (see page 11, line 1 through page 12, line 10, first flow meter 40 is controlled and configured via the transmitter 47).

Regarding claim 13, Milovan above teaches all of the limitations of claim 1.
Furthermore, Milovan teaches comprising: at least one of: setting a density value to a last known good value, setting a mass flow value to zero, setting a volume flow value to zero, or suppressing an alarm mode (see page 11, line 1 through page 12, line 10, volume flow value is set to zero when transitioning between normal operation and proving, during which the valves 9, 44, and 5 are closed).

Regarding claim 14, Milovan teaches a central operations processing unit comprising a central operations memory and a central operations processor operable to at least one of prove or calibrate a first flow meter integrated into a common platform with a second flow meter (see page 11, line 1 through page 12, line 10; see also Fig. 2, computer 49 with processor/memory calibrates first flow meter 40 integrated into common platform with second flow meter 2), with the first flow meter comprising a first driver (see page 8, line 16 through page 9, line 4; see also Fig. 2, first flow meter 40 is a Coriolis flow meter and thus has a driver not shown), a first flow tube (see Fig. 2, flow tube of first flow meter 40 shown), and a first meter electronics (see Fig. 2, first meter electronics 47), and the second flow meter comprising a second driver (see page 8, line 16 through page 9, line 4, second flow meter 2 has driver not shown), a second flow tube (see Fig. 2, second flow tube of second flow meter 2 shown), and a second meter electronics (see Fig. 2, second flow meter electronics 26), wherein the central operations memory includes instructions to: configure the first flow meter to vibrate the first flow tube with a first driver voltage at a first default driver voltage amplitude using the first meter electronics (see page 11, line 1 through page 12, line 10, first flow meter 40 under calibration is operating in default settings matching the settings of the second flow meter 2, wherein the Examiner considers that the default settings of the first flow meter include a default driver voltage amplitude controlled by the electronics 47); and configure the second flow meter to vibrate the second flow tube with a second driver voltage at a second standby driver voltage amplitude using the second meter electronics (see page 11, line 1 through page 12, line 10, second flow meter 2 operating in standby settings matching the measurement range of the first flow meter 40, wherein the Examiner considers that the standby settings of the second flow meter include a second driver voltage amplitude controlled by the electronics 26 only during a calibration period).

Regarding claim 15, Milovan teaches a system for at least one of proving or calibrating a first flow meter integrated into a common platform with a second flow meter (see page 11, line 1 through page 12, line 10; see also Fig. 2, system shown calibrates first flow meter 40 integrated into common platform with second flow meter 2), the system comprising: the first flow meter (40) comprising a first driver (see page 8, line 16 through page 9, line 4; see also Fig. 2, first flow meter 40 is a Coriolis flow meter and thus has a driver not shown) and a first flow tube (see Fig. 2, flow tube of first flow meter 40 shown), the first flow meter integrated into a common platform with a second flow meter (see Fig. 2, first slow meter 40 integrated into a common platform with a second flow meter 2 as shown); the second flow meter comprising a second driver (see page 8, line 16 through page 9, line 4, second flow meter 2 has driver not shown), a second flow tube (see Fig. 2, second flow tube of second flow meter 2 shown), and a first meter electronics (47); a central operations processing unit comprising a central operations memory and a central operations processor (see Fig. 2, computer 49 has processor and memory), the central operations memory including instructions to: configure the first flow meter to vibrate the first flow tube with a first driver voltage at a first default driver voltage amplitude using the first meter electronics (see page 11, line 1 through page 12, line 10, first flow meter 40 under calibration is operating in default settings matching the settings of the second flow meter 2, wherein the Examiner considers that the default settings of the first flow meter include a default driver voltage amplitude controlled by the electronics 47); and configure the second flow meter to vibrate the second flow tube with a second driver voltage at a second standby driver voltage amplitude using the second meter electronics (see page 11, line 1 through page 12, line 10, second flow meter 2 operating in standby settings matching the measurement range of the first flow meter 40, wherein the Examiner considers that the standby settings of the second flow meter include a second driver voltage amplitude controlled by the electronics 26 only during a calibration period).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Milovan.

Regarding claim 3, Milovan above teaches all of the limitations of claim 1.
Milovan above fails to teach that the second standby driver voltage amplitude is 20 percent or less of a second default driver voltage amplitude.
However, Milovan does teach that the second flow meter is provided in an optional fluid path for proving the first flow meter (See Fig. 2, second flow meter 2 part of flow path 8/7/4 controlled by valves 9/5/44).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Milovan such that the second standby driver voltage is 20 percent or less of a second default driver voltage amplitude. This is because having a standby driver voltage when the flow meter is not required for proofing allows for a reduced energy usage, thereby reducing costs of operation as is known in the art.

Regarding claim 6, Milovan above teaches all of the limitations of claim 1.
Milovan above fails to teach that the second standby driver voltage amplitude is zero.
However, Milovan does teach that the second flow meter is provided in an optional fluid path for proving the first flow meter (see Fig. 2, second flow meter 2 part of flow path 8/7/4 controlled by valves 9/5/44).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Milovan such that the second standby driver voltage is zero. This is because having a standby driver voltage when the flow meter is not required for proofing allows for a reduced energy usage, thereby reducing costs of operation as is known in the art.

Regarding claim 9, Milovan above teaches all of the limitations of claim 1.
Milovan above fails to specifically teach halting a flow of a process fluid to the first flow meter and the second flow meter; and monitoring for a leak using the second flow meter.
However, Milovan does teach that the system has a plurality of shut off valves (see Fig. 2, shut off valves 44/9/5/48).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Milovan such that the flow is halted through the system and any of the flow meters are used to determined if a leak is present. This is because of ordinary skill in the art would have recognized that it is well known in the art of leak testing to use an in-line flow meter to determine if a leak is present in the system.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 5, Milovan above teaches all of the limitations of claim 1.
However, Milovan above fails to teach configuring the first flow meter electronics to vibrate the first flow tube with the first driver voltage at a first standby driver voltage amplitude; configuring the second flow meter electronics to vibrate the second flow tube with the second driver voltage at a second default driver voltage amplitude; and proving the second flow meter.

Claim 7 as best understood would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855